Citation Nr: 1141273	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-19 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for cervical spine arthrosis, with calcification of anterior longitudinal ligament (claimed as neck injury with degenerative disc disease).  

2. Entitlement to an evaluation in excess of 20 percent for mechanical back pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his cervical and lumbar spine disabilities are more severe than what is represented by the currently assigned 30 percent and 20 percent evaluations, respectively.  He specifically endorses decreased mobility of the spine and near-continuous pain.  

At the outset, the Board notes that the most recent VA treatment records contained in the claims file are dated in July 2009.  Given the ongoing nature of the Veteran's service-connected spinal disabilities, it is likely that outstanding VA treatment records (dated subsequent to July 2009) exist.  Additionally, the record reflects that the Veteran has also sought private treatment for his service-connected disabilities.  As such, on remand, he should be asked to identify any healthcare provider who treated him for such cervical spine and lumbar spine/mechanical back pain conditions.  Thereafter, any identified records, to include VA records dated from July 2009 to the present, should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The Board further notes that the Veteran was last afforded a VA spine examination in September 2009.  At that time, the VA examiner expressly noted that there was "objective evidence of pain" on active range of motion of both the cervical and thoracolumbar spine.  However it was also reported that the Veteran had flexion to 10 degrees (cervical spine) and 90 degrees (thoracolumbar) with no additional limitation on repetitive use. 

In Mitchell, the court recently found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain." See Mitchell v. Shinseki, No. 2009-2169, 2011 WL 3672294 (Vet. App. Aug. 23, 2011). 

In the instant case, it was also not explicitly reported whether there was any additional range of motion loss due to weakened movement, excess fatigability, incoordination, or flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011). 

In light of the foregoing, the Veteran should be afforded a new VA examination to determine the nature and severity of his service-connected cervical spine and lumbar spine disabilities, to specifically include consideration of limitation of motion due to pain, as well as consideration of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any healthcare provider who treated him for his cervical spine and lumbar spine/mechanical back pain disabilities.  After securing any necessary authorization from him, obtain all identified treatment records, to include VA treatment records dated from July 2009 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After obtaining any outstanding treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected cervical spine and mechanical back pain/lumbar spine disabilities.  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The ranges of cervical spinal motion and thoracolumbar spinal motion should be reported in degrees.  The examiner should note the point (in degrees), if any, at which pain occurs.  

The examiner should also provide an opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain.  The examiner should report the point (in degrees), if any, at which weakened movement, excess fatigability, incoordination, pain, or flare ups causes functional impairment.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate.

The examiner should report whether there is any ankylosis of the cervical spine, thoracolumbar spine, or entire spine. If ankylosis is present, the examiner should specify whether it is favorable or unfavorable. 

The examiner should also assess any neurological impairment as the result of the service-connected low back disability.  The examiner should also specify the nerves affected by the lower back disability and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia. 

3. The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete. 

4. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

